Citation Nr: 9928556	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-28 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for lipomas.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska. 


FINDING OF FACT

There is no medical evidence linking lipomas to service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
lipomas is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not presented a well-grounded 
claim, that appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  In cases in which the determinative 
issue is one involving medical causation, competent medical 
evidence is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, 
following a review of all of the evidence, the Board finds 
that the veteran's claim is not substantiated by competent 
evidence, and, as such, it fails to meet the threshold 
requirement.  Therefore, the Board concludes that the 
veteran's claim is not well grounded.

The veteran seeks service connection for lipomas, which he 
attributes to exposure to defoliants and dioxins while in 
stationed in Vietnam.  There is no question that the veteran 
currently suffers from lipomas.  An October 1992 entry 
documents excision of a lipoma at that time, and a December 
1993 VA examination during which the veteran provided a 
history of multiple lipomas first diagnosed as such in 1972 
revealed extensive lipoma formation and an impression of 
multiple lipomas.  However, the veteran does not suffer from 
a disease for which service connection on the basis of 
exposure to Agent Orange may be presumed, and the medical 
evidence associated with the claims file does not provide 
another plausible basis for a grant of service connection.  

Service connection is presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to certain herbicide agents.  This list of diseases 
does not include lipomas.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307; 3.309(e).  The inclusion of certain diseases, as 
opposed to others, within this list reflects a determination 
by the Secretary of Veterans Affairs (Secretary), based on 
sound medical evidence, that there exits a positive 
association between (A) the occurrence of those diseases in 
humans and (B) the exposure of humans to an herbicide agent.  
38 U.S.C.A. § 1116(b)(1); 61 Fed. Reg. 41368-41371 (1996).  
Moreover, the Secretary, under the authority granted by the 
Agent Orange Act of 1991, specifically has indicated that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for a number of diseases, including any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
61 Fed.Reg. 41442-41449 (1996).  Service connection under 
this presumption, therefore, is not available to the 
appellant.

The appellant may, of course, seek to establish service 
connection for the diseases resulting in the veteran's death 
by resort to the general principles of law relating to 
service connection.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Service connection may be granted for a disorder 
that was incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A number of diseases, including malignant tumors and tumors 
of the brain, spinal cord or peripheral nerves, are presumed 
to have been incurred in service if manifested within a year 
of separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Service medical records contain no reference to lipomas, and 
treatment for a lipoma is not documented in medical records 
associated with the claims file until many years after 
service.  The veteran contends that he first began to develop 
lumps on his body within a year of his separation from 
service, and he has submitted statements from others to that 
effect.  According to the veteran, he first sought medical 
treatment sometime in the "seventies," at which time 
lipomas were diagnosed.  

The Board assumes, for purposes of analysis, that the 
veteran's testimony and statements are credible.  However, 
neither the veteran's statements nor the lay statements 
submitted on his behalf constitute medically competent 
evidence to relate his present condition to service.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 493-94 (1992) (where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is generally required).  The claims file 
contains no medical opinion suggesting that the veteran's 
lipomas are related to exposure to an herbicide in service, 
that the veteran's current lipomas had their onset in 
service, or that the veteran's lipomas are otherwise related 
to service.  The veteran has not contended and the record 
does not demonstrate through competent evidence, for 
presumptive service connection purposes, that he currently 
has malignant tumors or tumors of the central nervous system 
which were present within a year of his separation from 
service.  

Although the veteran at his hearing in June 1999 made 
reference to treatment through a VA facility, he indicated 
both at that hearing and at a hearing in September 1995 that 
no physician had offered an opinion linking his current 
disorder to service.  Without such evidence, such as a letter 
from the veteran's doctor, the veteran's claim is not well 
grounded.  

The Board observes that the veteran claimed at his recent 
hearing to have received the Combat Infantryman Badge (CIB).  
That award is not listed in the veteran's DD-214.  However, 
the Board need not resolve whether the veteran, in fact, 
received a CIB.  Although receipt of such an award could 
affect the applicability to the veteran's claim of 
38 U.S.C.A. § 1154 (pertaining to combat veteran's), because 
the veteran is presumed credible when determining whether he 
has submitted a well grounded claim, § 1154 "is largely 
superfluous" to such a determination.  See Arms v. West, 12 
Vet. App. 188, 195 (1999).  Because the veteran has not 
submitted a well-grounded claim, service connection for 
lipomas must be denied.  The veteran is, of course, entitled 
to apply to reopen his claim at any time with new and 
material evidence, particularly medical evidence which would 
relate his current condition to service.  


ORDER

A claim for service connection for lipomas is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

